Citation Nr: 0800675	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-29 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and transient situational disturbance.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
type II, to include as secondary to exposure to herbicide 
agents.  

3.  Entitlement to service connection for a breathing 
disorder.  

4.  Entitlement to service connection for neuropathy of the 
entire body.  

5.  Entitlement to service connection for loss of taste.  

6.  Entitlement to service connection for a sleep disorder.  

7.  Entitlement to service connection for residuals of a 
penicillin shot.  

8.  Entitlement to service connection for a scar, residuals 
of laceration to right upper arm.  

9.  Entitlement to an increased initial rating for tinnitus, 
currently rated as 10 percent disabling.  

10.  Entitlement to a compensable initial rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 and May 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that declined to reopen the veteran's claims of service 
connection for an acquired psychiatric disorder, to include 
PTSD and transient situational disturbance, and diabetes 
mellitus, type II; denied the veteran's claims for service 
connection for a breathing disorder, neuropathy of the entire 
body, loss of taste, a sleep disorder, residuals of a 
penicillin shot, and a scar, residuals of laceration to right 
upper arm; and granted service connection and assigned a 10 
percent rating for tinnitus, effective January 22, 2004, and 
granted service connection and assigned a 0 percent rating 
for bilateral hearing loss, effective November 12, 2003.  In 
August 2006, the veteran testified before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a Board decision that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA is seeking to have that decision 
overturned on appeal to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  Therefore, the Board finds that the 
veteran's claim for service connection for diabetes mellitus, 
secondary to herbicide exposure, and his claim for service 
connection for neuropathy due to the diabetes mellitus, are 
covered by that stay and the claim is placed under stay.

The claim for service connection for an acquired psychiatric 
disorder is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder was previously denied in a February 2003 
RO decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
February 2003 relating to service connection for an acquired 
psychiatric disorder is new and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran's diagnosed breathing disorder first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein. 

4.  The veteran does not have a current diagnosis of loss of 
taste.  

5.  The veteran does not have a current diagnosis of a sleep 
disorder.  

6.  The veteran does not have a current diagnosis of 
residuals of a penicillin shot.  

7.  The veteran does not have a current diagnosis of a scar, 
residuals of a laceration to right upper arm.  

8.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  

9.  Since November 12, 2003, the veteran's service-connected 
bilateral hearing loss has been manifested by no more than 
auditory acuity level I in the right ear and auditory acuity 
level I in the left ear.  


CONCLUSIONS OF LAW

1.  The February 2003 RO decision that denied service 
connection for an acquired psychiatric disorder is final; 
however, new and material evidence has been submitted to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  





2.  The veteran's current breathing disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  The veteran's claimed loss of taste was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

4.  The veteran's claimed sleep disorder was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

5.  The veteran's claimed residuals of a penicillin shot were 
not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

6.  The veteran's claimed scar, residuals of laceration to 
right upper arm, was not incurred in or aggravated by his 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

7.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 
(1998-2007); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  

8.  The criteria for a compensable rating for bilateral 
hearing loss have not been met since November 12, 2003.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 
(DC) 6100 (2007).       




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a July 1974 rating decision, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The RO declined to reopen the claim for service 
connection for an acquired psychiatric disorder in October 
1977 and February 2003.  Most recently, the RO declined to 
reopen the claim in September 2004.  While the RO found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in February 2003, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  The veteran did not 
appeal that decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the February 2003 decision became final because the appellant 
did not file a timely appeal.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted for the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim for an acquired psychiatric 
disorder in November 2003.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, and 
the veteran's statements.  The RO found that there was no 
credible evidence of a military-related stressor, and the 
claim was denied.  

The veteran applied to reopen his claim for service 
connection in November 2003.  The Board finds that the 
evidence received since the last final decision is new and 
raises a reasonable possibility of substantiating the 
veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted the U.S.S. Ranger's deck 
logs and history for 1972 and 1973.  These documents showed 
that an engine room sabotage incident occurred on July 18, 
1972, was during one of the veteran's periods of leave from 
July 12, 1972, to July 24, 1972, according to his service 
personnel records.  The deck logs also show that there was a 
machinery room fire on December 13, 1972, that was controlled 
after two hours and resulted in no casualties or injuries.  
The veteran testified before the Board at a travel board 
hearing in August 2006.  Testimony revealed that the veteran 
witnessed the engine room sabotage incident as well as the 
machinery room fire.  He testified that he reported for duty 
on board the U.S.S. Ranger in June 1972.  The Board finds 
that the deck logs and history of the Ranger, and the 
veteran's testimony regarding his participation in events 
contained therein, are new evidence and because they are 
evidence regarding the occurrence of an inservice stressor, 
which was found not to be corroborated at the time of the 
previous denial, they raise a reasonable possibility of an 
allowance of the claim.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
an acquired psychiatric disorder, to include PTSD and 
transient situational disturbance.  The claim was previously 
denied because there was no credible evidence of a military-
related stressor.  The veteran has submitted evidence 
pertinent to the corroboration of his claimed stressors.

Accordingly, the Board finds that the new and material 
evidence has been submitted.  Therefore the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 C.F.R. § 3.156(a).  That claim will be further addressed 
in the remand attached to this decision.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses ad organic diseases of the 
nervous system, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Breathing Disorder

The veteran's service medical records are negative for 
complaints of or treatment for a breathing disorder.  On 
separation examination in March 1974, the veteran made no 
complaints regarding a breathing disorder, and his 
respiratory system was found to have no abnormalities.  Since 
the veteran's respiratory systems was found to be within 
normal limits on separation and there were no recorded 
complaints during a two-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for a 
breathing disorder.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of a breathing disorder is a July 
1988 private medical record where the veteran complained of 
feeling run down and tired, having intermittent headaches, 
and suffering from sneezing spells, itchy, watery eyes, and 
drainage in the back of his throat.  The diagnosis was 
allergic rhinitis.

In a December 1988 private medical report, the veteran was 
treated for an upper respiratory infection and pharyngitis.  
A May 1995 private medical report showed the veteran 
complaining of green phlegm, chest congestion, and 
wheeziness.  The diagnoses were asthma and an allergic 
rhinitis/sinusitis exacerbation.  

VA medical reports dated from August 2002 to December 2003 
show that the veteran received intermittent treatment for 
acute bronchitis and pneumonia.  At no time did any treating 
provider relate the veteran's breathing disorder to his 
period of active service.  

The veteran testified before the Board at a travel board 
hearing in August 2006.  Testimony revealed that he was 
exposed to numerous chemicals and fuels while on board the 
U.S.S. Ranger during active duty, and this made it hard for 
him to breathe.  He testified that he currently used an 
inhaler for his asthma.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current breathing disorder.  There is no competent medical 
opinion of record relating the veteran's claimed breathing 
disorder to his service or any event in service.

The veteran contends that his current breathing disorder and 
neuropathy are related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first       post-service evidence 
of the veteran's breathing disorder is in July 1988, 
approximately 14 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claims.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
breathing disorder developed in service or is due to any 
event or injury in service.  Therefore, the Board concludes 
that the breathing disorder was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claims for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Loss of Taste; Sleep Disorder; Residuals of Penicillin Shot; 
and Scar, Residuals of Laceration to Right Upper Arm 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records are negative 
for any complaints of or treatment for loss of taste, a sleep 
disorder, residuals of a penicillin shot, and a laceration to 
the right upper arm.  At his March 1974 separation 
examination, the veteran made no complaints regarding his 
sense of taste, sleeping patterns, residuals of a penicillin 
shot, or a laceration to the right upper arm.  His mouth and 
throat, psychiatric system, upper extremities, and all other 
systems were found to be within normal limits.  There is no 
post-service evidence of diagnoses of or treatment for loss 
of taste, a sleep disorder, residuals of a penicillin shot, 
and a scar, residuals of laceration to right upper arm.         

Absent evidence of a current disability, service connection 
for loss of taste, a sleep disorder, residuals of a 
penicillin shot, and a scar, residuals of laceration to right 
upper arm, must be denied.  There is no competent medical 
evidence of record that demonstrates the presence of loss of 
taste, a sleep disorder, residuals of a penicillin shot, or a 
scar, residuals of laceration to right upper arm.  Because no 
loss of taste, sleep disorder, residuals of a penicillin 
shot, or scar, residuals of laceration to right upper arm, 
have been currently diagnosed in this case, the Board finds 
that service connection for loss of taste, a sleep disorder, 
residuals of a penicillin shot, and a scar, residuals of 
laceration to right upper arm, is not warranted.  

The Board has considered the veteran's claims that he has 
loss of taste, a sleep disorder, residuals of a penicillin 
shot, and a scar, residuals of laceration to right upper arm, 
related to his service.  However, as a layman, the veteran is 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has loss of taste, a sleep disorder, residuals of 
a penicillin shot, or a scar, residuals of laceration to 
right upper arm.  As the preponderance of the evidence is 
against the claims for service connection, the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2007).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, in this case the veteran timely 
appealed the rating initially assigned for this disability on 
the original grant of service connection.  The Board must 
therefore consider entitlement to staged ratings for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Tinnitus 

The veteran requested an increased rating for tinnitus, 
specifically a 10 percent rating for each ear.  The RO denied 
the veteran's request because under DC 6260 there is no 
provision for assignment of a separate 10 percent rating for 
tinnitus of each ear.  The veteran appealed that decision to 
the Board.    

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.    

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, DC 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of regarding VA's 
duties to provide notice and assistance to claimants have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534 (2002).   

Bilateral Hearing Loss 

A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2007).  Under those provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. 

The record reflects that the veteran underwent audiological 
evaluation with a private physician in June 2005 and July 
2005.  Audiometric results indicated moderately severe to 
mild overall sensorineural hearing loss.  Because the 
numerical results of the examinations, however, are not 
included in the reports of evaluation, this information is of 
limited value in terms of evaluating the veteran's 
entitlement to a compensable rating for his bilateral hearing 
loss.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).     

The veteran underwent VA audiological examination in May 2004 
and October 2005.  The pure tone thresholds, in decibels, for 
both VA audiological examinations, were as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

35
35
35
40
LEFT

30
30
30
50

The averages were 36 in the right ear and 35 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 96 percent in the left ear.  

For the right ear, the average pure tone threshold of 36 
decibels, along with a speech discrimination rate in the 96 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 35 decibels, along with a speech 
discrimination rate in the 96 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the May 2004 and October 2005 
audiometric test results, as compared to the rating criteria, 
a compensable initial rating may not be granted.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's bilateral hearing loss was more 
than 0 percent disabling.  He is accordingly not entitled to 
receive a staged rating.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004, February 
2005, and March 2006; rating decisions in September 2004, May 
2005, and May 2006; and statements of the case in August 2005 
and January 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for increased rating for tinnitus and 
bilateral hearing loss.  VA has not obtained medical 
examinations in relation to the claims for service connection 
for an acquired psychiatric disorder, a breathing disorder, 
neuropathy of the entire body, loss of taste, a sleep 
disorder, residuals of a penicillin shot, or a scar because 
there is no competent evidence that the appellant's disorders 
are the result of any event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  














	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD and transient situational disturbance, is 
reopened.  To that extent only the claim is allowed.

Service connection for a breathing disorder is denied.  

Service connection for loss of taste is denied.  

Service connection for a sleep disorder is denied.  

Service connection for residuals of a penicillin shot is 
denied.  

Service connection for a scar, residuals of laceration to 
right upper arm, is denied.  

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

A compensable initial rating for bilateral hearing loss is 
denied.  


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

The Board has reopened the veteran's claim for service-
connection for an acquired psychiatric disorder.  The Board 
finds that the RO should consider the newly submitted 
evidence and schedule an examination to determine whether a 
diagnosis of PTSD is warranted based on any corroborated 
stressor.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA PTSD 
examination to determine whether a 
diagnosis of PTSD is appropriate.  Review 
the deck logs and history of the U.S.S. 
Ranger, and review the veteran's 
contentions.  Inform the examiner which 
(if any) of the claimed stressful events 
in service are considered to be 
corroborated.  The claims folder should 
be made available to and be reviewed by 
the examiner.  That review should be 
noted in the examination report.  
Specifically the examiner should provide 
the following information:

a)  The examiner should state 
whether a diagnosis of post-
traumatic stress disorder is 
warranted pursuant to DSM-IV.  The 
examiner should specifically state 
whether or not each criterion to 
support the diagnosis is met.

b)  If a diagnosis of PTSD is 
warranted, the examiner should state 
whether that diagnosis is warranted 
based on any inservice event that 
has been corroborated.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


